Citation Nr: 1505295	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  05-37 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include as secondary to a service-connected disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1991 to March 1992.  She also had service in the Army Reserves and Indiana National Guard.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2003 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Milwaukee, Wisconsin.  

In her November 2005 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO.  Such hearing was scheduled for April 2007 but the Veteran withdrew the hearing request in writing on the day of the hearing.  As such, her hearing request is deemed withdrawn.

In August 2011 and April 2013, the Board remanded the case for additional development.  As discussed below, the Board finds that the resulting development is not in substantial compliance with its remand directives and another remand is required under Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

In its April 2013 remand, the Board directed that a VA examination be provided to assess whether the Veteran's acquired psychiatric disability is secondary to her service-connected back disability.  Such examination was scheduled for September 2013, but the Veteran failed to report.  In a January 2015 appellate brief, the Veteran's representative stated that notice of this appointment was sent to an old address and the Veteran did not receive notification of the schedule examination.  The claims file does not reveal a copy of the letter notifying the Veteran of her VA examination.  Thus, the Board finds that the record is insufficient to determine whether notice of the VA examination was timely mailed to the Veteran's last address of record so as to permit the application of 38 C.F.R. § 3.655(b) (2014).  See Kyhn v. Shinseki, 716 F.3d 572 (2013).  The Board acknowledges that there has been substantial development of the Veteran's claim; however, to ensure that a decision of the Board could survive judicial scrutiny, the Board must obtain another medical opinion to address whether the Veteran's current acquired psychiatric disability is aggravated (chronically worsened) by the Veteran's service-connected back disability.  See El-Amin v. Shinseki, 26 Vet. App. 136 (2013) (in which the United States Court of Appeals for Veterans Claims vacated a decision of the Board where a VA examiner did not specifically opine as to whether a disability was aggravated by a service-connected disability).

Finally, it appears that the most recent VA treatment records associated with the claims file are dated in December 2008.  Any outstanding VA treatment records should be obtained on remand.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any VA treatment records dated after December 2008 relevant to mental health treatment.

2.  After physically or electronically associating any pertinent outstanding VA records, afford the Veteran a VA psychiatric examination.

The examiner should review the claims file and note such review in the report.  All psychiatric disabilities found to be present should be diagnosed.

The examiner should provide an opinion as to whether it is as least as likely as not that the Veteran has an acquired psychiatric disability that is caused or aggravated, at least in part, by her service-connected back disability.

Any opinion should be accompanied by a supporting rationale.  

3.  Then readjudicate the Veteran's claim.  If the benefit sought remains denied, the Veteran and her representative must be furnished a Supplemental Statement of the Case and given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

